DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 1-4, filed 12/20/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of copending Application No. 16/944,975 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite subject matter that are within the same scope of one another. Each application claims similar carrier particles that share the same physical properties. For instance, the electrostatic charge image developing carrier of both applications comprise magnetic particles, a resin layer coating the magnetic particles (Claim 1 of both ‘975 and ‘098), contain inorganic particles that have an average particle diameter of 5 nm to 90 nm (Claim 1 of both ‘975 and ‘098), have an average thickness of the resin layer from 0.6 μm to 1.4 μm (Claim 1 of ‘975, Claim 5 of ‘098), and a ratio of B/A is from 1.020 to 1.100 (Claim 1 of both ‘975 and ‘098). This B/A ratio is narrowed down to the same range in Claim 2 of both applications to range from 1.040 to 1.080. Additionally, the average particle diameter of the inorganic particles is narrowed down to the same range in Claim 3 of both applications to range from 5 nm to 70 nm. Further, the average thickness of the resin layer coating the carrier particles is narrowed down to the same range in Claim 4 of ‘975 and Claim 6 of ‘098 to range from 0.8 μm to 1.2 μm. Both applications specifcy that the inorganic particles are silica particles (Claim 5 of ‘975, Claim 9 of ‘098), and both applications claim an electrostatic charge image developer comprising the carrier and a toner (Claim 7 of ‘975, Claim 10 of ‘098). Finally, both applications claim an image forming apparatus with the same configurations that are able to develop an image using the toner outlined in the claims (Claim 16 of ‘975, Claim 11 of ‘098).


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 







Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2018/0143557 A1), in view of Kohri et al. (US 5,663,027 A).

Ueda teaches an electrostatic latent image developer containing a toner having toner base particles, an external additive and a carrier. The external additive contains silicone oil-treated silica and titanium oxide ([0022]). The carrier has a resin coating layer coating core material particles and the resin coating layer has a constituent unit formed from an alicyclic (meth)acrylic acid ester ([0012]). The use of the alicyclic (meth)acrylic acid ester as a monomer for a resin constituting the resin coating layer causes a cyclic alkyl group unit to exist so that the impact caused when the toner and the carrier are collided with each other is moderated. Therefore, the burying of silica in the toner is suppressed and even in the case of mixing silica with the toner, the silica subjected to the silicone oil treatment can be evenly present on the surface of the toner. As a result, the concavity and convexity transferability can be improved while the cleaning property is maintained ([0019]). 
The number average major axis diameter of the titanium oxide is preferably 20 to 200 nm in consideration of concavity and convexity transferability and charge stability ([0050]). In the external additive treatment step, Ueda teaches that the external additives are uniformly mixed using a certain mixing strength. Ueda further teaches that the mixing strength can be controlled, such as the peripheral speed of the stirring blade, as well as the mixing time or temperature to control the cracking degree of the external additive or adherence strength ([0220]). Ueda teaches that in the when the carrier is produced using a dry coating method, an organic solvent is not used and therefore a hole through which the solvent passes is not present in the resin coating layer, making the coating layer dense and strong ([0117]). Considering that no organic solvent was used, the amount of toluene in the carrier would be 0 ppm, and therefore would satisfy the limitations of Claims 7 and 8.

As previously mentioned, Ueda teaches that a carrier that contains core material particles, such as ferrite, and a resin coating layer that coats the core material particle. The ferrite material is a compound represented by the formula: (MO)x(Fe2O3)y where the molar ratio of y of Fe2O3 is preferably 30 to 95 mole% ([0060]). When the ferrite has a molar ratio y within the range, magnetization is easy to realize and carrier particles can be produced without causing adhesion between the carrier particles. The M in the previously mentioned formula is a metal atom, such as manganese or magnesium ([0060]). The resin constituting the resin coating layer of the carrier may contain a constituent unit derived from a monomer copolymerizable with the (meth)acrylic acid ester monomer, such as (meth)acrylic monomers having a carboxyl group, or a hydroxyl group ([0078]). When the alicylic (meth)acrylic acid ester is copolymerized with another (meth)acrylic acid ester, abrasion resistance and low volume resistance is exhibited 
As for the method of producing the carrier, a wet coating method or a dry coating method can be used ([0100]). When a dry coating method is used to coat the coating resin on the surface of the core material of the carrier, it is possible to form a resin coating layer having a desired thickness by repeating steps 1 to 3 as taught by Ueda ([0112]). Ueda teaches that is preferable that the resin is spread, fixed, and coated on the surfaces of the core material particles by applying a mechanical impact force while heating the core material particles at a temperature equal to or higher than the glass transition temperature ([0114]). Ueda further provides examples of the apparatus for applying a mechanical impact or heat in this manner, which includes a turbo mill, a pin mill, a grinding mill having a rotor and a liner, and a high-speed stirring mixer with a horizontal stirring blade. Among these, a high-speed stirring mixer with a horizontal stirring blade is preferable since a resin coating layer can be favorably formed ([0115]). Ueda further teaches that the heating time is appropriately set, such as from 5 to 120 minutes ([0116]).
The specification recites that the ratio B/A is an index for evaluation surface roughness (see pg. 6 of the instant spec) and can be controlled by using production conditions for forming the resin layer (see pg. 9 of the instant spec). In the dry coating 
The specification also recites that the exposed area ratio can be calculated by measuring the Fe concentrations (atomic %) on the surface of the carrier, and is determined as (Fe concentration of carrier) / (Fe concentration of magnetic particles) x 100% (see pg. 6 of the instant spec). The specification further recites that the exposed area ratio can be decreased as the temperature in the stirring mixer rises, or increased as the stirring speed increases, or as the stirring duration gets longer. The exposed area ratio varies depending on a combination of these factors that occur during the stirring step (see pages 16-17 of the instant spec). As previously mentioned, the molar ratio of the iron oxide constituting the ferrite of the core material is from 30 to 95 mole %, in view of producing carrier particles that hardly cause adhesion between one another ([0060]). Therefore, it would have been obvious to optimize the exposed area ratio by increasing the Fe concentration of magnetic particles by adjusting the molar ratio of the iron oxide towards the upper limit of the range, to prevent adhesion between the carrier particles.

The toner base particles contain a crystalline binder resin from the viewpoint of low temperature fixability ([0123]). The crystalline resin does not have a stepwise endothermic change but has a clear endothermic peak in differential scanning calorimetry (DSC). The clear endothermic peak is a peak in which the half width of the endothermic peak is within 15 ºC when measured at a temperature raising rate of 10 ºC/min ([0124]). The crystalline resin is preferably a crystalline polyester resin that is obtained by polycondensation reaction of bivalent or higher carboxylic acid and a derivative, with a bivalent or higher alcohol and a derivative. The melting point of the crystalline polyester resin is from 55 to 90 ºC ([0126]). The content of the crystalline resin in the binder resin is not particularly limited, but is preferably less than 50 parts by 
Finally, Ueda teaches that the concavity and convexity transferability of the toner was measured using an image forming apparatus, which would need to comprise all of the units claimed in Claim 11 in order to form an image ([0321]).
Although Ueda teaches hydrophobic silica particles as an external additive to the toner particles, Ueda does not specifically teach the addition of silica particles to the resin coating layer. However, Ueda does teach that the resin coating layer of the carrier may contain other additives conventionally known in the art ([0080]). 
Kohri teaches magnetic carrier particles dispersed in a binder resin (Col. 2, lines 55-57). The carrier particles are surface treated by fine particles such as silica or titanium oxide and then treated with heat to modify the surface of the carrier (Col. 3, lines 55-58, Claims 2 and 17). In the production examples of the carrier, Kohri utilizes commercially known silica Aerosil #200 to treat a Zn-type ferrite core particle (Col. 8, “Preparation of Carrier I”, lines 21-30). Additionally, the toner was also treated with hydrophobic silica (Col. 9, lines 31-34). When a toner and carrier were revolved in a polybottle, Toners 1-8 mixed with Carrier I exhibited no adherence of the carrier (Col. 11, lines 1-20, Table 2).


Conclusion









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/B.A.E./Examiner, Art Unit 1737              

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        02/11/2022